
	
		II
		111th CONGRESS
		2d Session
		S. 3933
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To protect electricity reliability by prohibiting the use
		  of funds for carrying out certain policies and procedures that adversely affect
		  domestic coal mining operations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electricity Reliability Protection Act
			 of 2010.
		2.FindingsCongress finds the following:
			(1)The United States
			 consumes over 1 billion tons of coal annually. Most of this coal is used to
			 meet nearly one-half of the Nation’s electricity needs. The remaining amount of
			 coal is used to produce, among other things, steel, plastics, synthetic fibers,
			 medicines, and coke.
			(2)On June 11, 2009,
			 the Environmental Protection Agency and the Department of the Army issued a
			 Memorandum on Enhanced Surface Coal Mining Pending Permit Coordination
			 Procedures.
			(3)As of March 2010,
			 under these new procedures, the Environmental Protection Agency has unlawfully
			 delayed Clean Water Act permits for 190 coal mining operations.
			(4)These 190 coal
			 mining operations are expected to produce over 2 billion tons of coal
			 (throughout the life of operations) and support roughly 17,806 new and existing
			 jobs as well as 81 small businesses.
			(5)Due to the actions
			 of the Environmental Protection Agency, roughly 1 in every 4 coal mining jobs
			 in the Appalachian region is at risk of elimination, 81 small businesses will
			 lose significant income and will be at risk of bankruptcy, and more than 2
			 years of the Nation’s coal supply is in jeopardy.
			(6)By preventing the
			 production and use of a 2-year supply of coal, the Environmental Protection
			 Agency is putting electricity reliability for consumers at risk.
			(7)On April 1, 2010,
			 Peter S. Silva, Assistant Administrator for the Office of Water, and Cynthia
			 Giles, Assistant Administrator for the Office of Enforcement and Compliance
			 Assistance, took further action to threaten jobs, harm small businesses, reduce
			 electricity reliability, harm national security, and drive up energy prices by
			 releasing detailed guidance on Improving EPA Review of Appalachian
			 Surface Coal Mining Operations under the Clean Water Act, National
			 Environmental Policy Act, and the Environmental Justice Executive
			 Order.
			(8)This guidance goes
			 far beyond clarification and coordination and arrogates to the Environmental
			 Protection Agency wholly new powers to supersede the authority of States under
			 the Clean Water Act and the Surface Mining Control and Reclamation Act of 1977
			 (SMCRA), the authority of the Corps of Engineers (Corps) under the Clean Water
			 Act, the authority of the Office of Surface Mining Reclamation and Enforcement
			 of the Department of the Interior (OSM) under SMCRA, and the authority of both
			 the Corps and OSM under the National Environmental Policy Act of 1969.
			(9)The June 2009
			 memorandum and the April 2010 guidance meet the definition of a rulemaking
			 under the Administrative Procedure Act because each is an agency
			 statement of general or particular applicability and future effect designed to
			 implement, interpret, or prescribe law or policy under section 551(4)
			 of title 5, United States Code.
			(10)The Environmental
			 Protection Agency has not gone through notice and comment rulemaking to
			 prescribe the new policies set forth in the June 2009 memorandum or the April
			 2010 guidance in violation of the Administrative Procedure Act.
			(11)Any use of the
			 June 2009 memorandum or the April 2010 guidance to review, delay, and veto
			 Clean Water Act permits is unlawful.
			(12)The actions of
			 the Environmental Protection Agency could cause drastic increases in the
			 Nation’s energy prices due to decreases in coal supply.
			(13)By preventing the
			 United States from reducing our reliance on foreign sources of energy and by
			 reducing our ability to produce energy domestically, the Environmental
			 Protection Agency is harming national security.
			3.Limitation on use
			 of fundsNone of the funds
			 made available to the Environmental Protection Agency, the Corps of Engineers,
			 or the Office of Surface Mining Reclamation and Enforcement for fiscal year
			 2010 or any fiscal year thereafter may be used to carry out, implement,
			 administer, or enforce any policy or procedure set forth in—
			(1)the memorandum
			 issued by the Environmental Protection Agency and Department of the Army
			 entitled Enhanced Surface Coal Mining Pending Permit Coordination
			 Procedures, dated June 11, 2009, or
			(2)the guidance
			 issued by the Environmental Protection Agency entitled Improving EPA
			 Review of Appalachian Surface Coal Mining Operations under the Clean Water Act,
			 National Environmental Policy Act, and the Environmental Justice Executive
			 Order, dated April 1, 2010,
			until the
			 Environmental Protection Agency, the Corps of Engineers, or the Office of
			 Surface Mining Reclamation and Enforcement of the Department of the Interior,
			 as appropriate under their existing statutory authorities, promulgates
			 regulations for the implementation of such policy or procedure after providing
			 notice and an opportunity for comment in accordance with subchapter II of
			 chapter 5 of title 5, United States Code, popularly known as the Administrative
			 Procedure Act.
